Citation Nr: 1228661	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision the RO granted service connection for bilateral hearing loss and assigned this disability a noncompensable initial rating effective July 16, 2007.  

In the Veteran's VA Form 9, Substantive Appeal, he requested to have a Board video-conference hearing.  However, the Veteran failed to report for the scheduled hearing and has not requested a rescheduling of that hearing.  Thus the Board determines the request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  Thereafter, in November 2011 the Board remanded the case for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a Level I hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial disability rating was assigned in the September 2007 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has obtained pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for hearing loss.  There is no specific indication of the existence of any pertinent post-service treatment records that are not on file.  

VA afforded the Veteran formal VA examinations in September 2009 and January 2012 to evaluate the nature, extent and severity of this condition.  The findings from the examination reports are adequate for the purposes of deciding the claim on appeal for a compensable initial disability rating for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since the time of the most recent VA examination, and thus a remand is not required solely due to the passage of time since the September 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Bilateral Hearing Loss Disability Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings discussed below, these conditions are not shown in the present case. Thus these criteria need not be discussed further.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etcetera, or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The utilization of Table VI logically requires there be a finding available for the speech recognition score pertaining to the ear under evaluation of that table.  The evidence of this case does not reflect either of these exceptional patterns so as to require utilization of Table VIa.

The relevant evidence material to the Veteran's claim is shown in the reports of a VA audiogram consultation, and of three VA examinations.  The results of September 2007 VA audiology examination revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
15
15
45
LEFT
20
20
25
60

The results of that examination revealed an average pure tone threshold hearing level of 24 dB for the right ear, and 31 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent on the right and 90 percent on the left.  

The report of a November 2008 VA audiogram consultation shows that an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
15
15
50
LEFT
15
20
25
65

The results of that examination revealed an average puretone threshold hearing level of 25 dB for the right ear, and 31 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent on the right and 100 percent on the left.  The report contains findings that the right ear hearing was within normal limits from 250 to 3000 Hz; and had moderate to mild sensorineural hearing loss from 4000 to 8000 Hz.  The report contains findings that the left ear hearing was within normal limits from 250 to 3000 Hz; and had moderately severe to moderate sensorineural hearing loss from 4000 to 8000 Hz.

During a September 2009 VA audiology examination, the Veteran reported he was having a much greater difficulty in hearing and understanding at work in the past year.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
15
15
50
LEFT
15
15
30
65

The results of that examination revealed an average puretone threshold hearing level of 25 dB for the right ear, and 31 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent on the right and 96 percent on the left.  

The report contains findings that the Veteran would be classified as having normal hearing sensitivity from 25 through 3000 Hz with a moderate sensorineural loss at 4000 Hz and a mild drop at 6000 to 8000 Hz in the right ear.  The left ear had normal hearing sensitivity from 250 through 2000 Hz with a mild to moderately severe sensorineural loss from 3000 to 8000 Hz.  Word recognition scores would be classified as excellent bilaterally.

During a January 2012 VA audiology examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
15
15
55
LEFT
15
15
30
65

The results of that examination revealed an average puretone threshold hearing level of 26 dB for the right ear, and 31 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent on the right and 96 percent on the left.  

The report contains a diagnosis of right ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz; and left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  

With respect to the functional impact of the hearing loss, the examiner opined that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  In this regard, the examiner remarked that the Veteran only had a discrete ultra-high frequency hearing loss (4-8kHz) in the right ear and 3-8 kHz in the left ear; and that the Veteran's work recognition scores unaided were excellent (96 percent) for both ears.  The examiner opined that the Veteran's hearing and understanding abilities would not preclude him from gaining or keeping employment.  She also noted that hearing thresholds had not changed significantly since the last VA examination in September 2009 and the Veteran was employed full time at the time of the present examination.

On review of the relevant audiological findings of these VA audiological evaluations, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a compensable disability rating.  As explained above, the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Application of the September 2007 VA audiological evaluation results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and II for the left ear.  Application of the November 2008 VA audiological evaluation results (puretone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.   

The same results are found with respect to the audiological findings from the September 2009 and January 2012 VA examination reports.   Application of the relevant combinations of audiological findings from all three VA audiology evaluations, to pertinent rules under 38 C.F.R. § 4.85, results in a noncompensable evaluation each time.  

In sum, the application of the Rating Schedule to the numeric designations does not warrant the assignment of compensable rating at any time during the appeal.  Based on the foregoing, the preponderance of the evidence is against entitlement to a compensable rating for any part of the appeal period.  The evidence does not show that a higher rating is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

To the extent the Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in the noncompensable rating, his lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  Again, this is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board acknowledges the evidence and implicit argument that the Veteran's bilateral hearing loss has interfered significantly with his ability to communicate and thus with his employability.  However, in conducting the first step of the Thun analysis, the Board finds that the rating schedule contemplates the range of hearing loss within which the Veteran's case is found.  Accordingly, the Board finds that the Veteran's bilateral hearing loss disability picture is contemplated by the Rating Schedule, and is not exceptional such that referral for consideration of an extraschedular rating is warranted.  Id.

In sum, the Veteran's service-connected bilateral hearing loss is productive of decreased hearing acuity, which is fully contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran has made no claim that he is unemployable, and the record does not show that he is unable to secure or follow a substantially gainful occupation, due to his service-connected bilateral hearing loss.  As of the time of the most recent VA examination in January 2012 he was working full time, and the examiner opined that the Veteran's hearing and understanding abilities would not preclude him from gaining or keeping employment.  As such, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A compensable schedular disability rating for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


